EXHIBIT 10.19.1

 

INDEMNIFICATION AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made and entered into as of this
             day of May, 2003, by and between SCIENTIFIC-ATLANTA, INC., a
Georgia corporation (the “Company”), and                                        
      (“Indemnitee”). Capitalized terms used herein and not otherwise defined
shall have the meanings set forth in Section 16.

 

RECITALS:

 

WHEREAS, Indemnitee performs a valuable service for the Company;

 

WHEREAS, the Board of Directors of the Company has adopted By-laws (the
“By-laws”) providing for the indemnification of the directors of the Company to
the maximum extent not prohibited by the Georgia Business Corporation Code, as
amended (the “GBCC”);

 

WHEREAS, the By-laws and the GBCC, by their nonexclusive nature, permit
contracts between the Company and the directors of the Company with respect to
indemnification of such officers or directors;

 

WHEREAS, the Board of Directors of the Company has determined that the
continuation of present trends in litigation will make it more difficult to
attract and retain competent and experienced persons to serve as directors, that
this situation is detrimental to the best interests of the Company’s
shareholders and that therefore the Company should act to assure its directors
that there will be increased certainty of indemnification protection in the
future;

 

WHEREAS, this Agreement is a supplement to the provisions of the GBCC and the
By-laws and any resolutions adopted pursuant thereto and shall not be deemed a
substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder; and

 

WHEREAS, in recognition of the need to provide Indemnitee with substantial
protection against personal liability and in order to induce Indemnitee to
continue to serve as a director of the Company, the Company has determined and
agreed to enter into this Agreement with Indemnitee;

 

NOW, THEREFORE, in consideration of Indemnitee’s service as a director after the
date hereof, the parties hereto agree as follows:

 

1. Indemnification of Indemnitee. Subject to Section 5, the Company hereby
agrees to hold harmless and indemnify Indemnitee if Indemnitee is a party to a
Proceeding by reason of his Corporate Status to the maximum extent not
prohibited by the GBCC, as the same now exists or may hereafter be amended (but
only to the extent any such amendment permits the Company to provide broader
indemnification rights than the GBCC permitted the Company to provide prior to
such amendment); provided, however, that except as provided in Section 6,
Indemnitee shall not be entitled to indemnification pursuant to this Agreement
in connection with a Proceeding initiated by Indemnitee (other than in a
Corporate Status capacity) against the Company or any director or officer of the
Company unless the Company has joined in or consented in writing to the
initiation of such action.

 

2. Advancement of Expenses.

 

(a) Procedure for Advancement of Expenses. The Company shall pay for or
reimburse the Expenses incurred by Indemnitee if Indemnitee was or is a party to
a Proceeding because of his Corporate Status in advance of final disposition of
the Proceeding if:

 

(i) Indemnitee furnishes the Company a written affirmation, in a form reasonably
acceptable to the Company, of his good faith belief that he has met the standard
of conduct set forth in the GBCC or that the Proceeding involves conduct for
which liability

 

1



--------------------------------------------------------------------------------

has been eliminated under a provision of the Articles of Incorporation as
authorized by Section 14-2-202(b)(4) of the GBCC; and

 

(ii) Indemnitee furnishes the Company a written undertaking, in a form
reasonably satisfactory to the Company, to repay any advances if it is
ultimately determined that he is not entitled to indemnification under this
Agreement. Such undertaking must be an unlimited general obligation of
Indemnitee but need not be secured and may be accepted without reference to the
financial ability of Indemnitee to make repayment.

 

(b) Notwithstanding any other provision of this Agreement, the Company shall
advance any and all Expenses incurred by or on behalf of Indemnitee in
connection with any Proceeding to which Indemnitee is a party by reason of
Indemnitee’s Corporate Status within fifteen (15) business days after Indemnitee
has presented the affirmation and undertaking required pursuant to Section 2(a).
Any advances and undertakings to repay pursuant to this Section 2 shall be
unsecured and interest free. Notwithstanding the foregoing, the obligation of
the Company to advance Expenses pursuant to this Section 2 shall be subject to
the condition that, if, when and to the extent that the Company determines that
Indemnitee would not be permitted to be indemnified under applicable law, the
Company shall be reimbursed, within thirty (30) days of such determination, by
Indemnitee (who hereby agrees to reimburse the Company) for all such amounts
theretofore paid; provided, however, that if Indemnitee has commenced or
thereafter commences legal proceedings in a court of competent jurisdiction to
secure a determination that Indemnitee should be indemnified under applicable
law, any determination made by the Company that Indemnitee would not be
permitted to be indemnified under applicable law shall not be binding and
Indemnitee shall not be required to reimburse the Company for any advance of
Expenses until a final judicial determination is made with respect thereto (as
to which all rights of appeal therefrom have been exhausted or lapsed).

 

3. Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his Corporate Status, a party to and is successful
on the merits or otherwise in any Proceeding, he shall be indemnified against
reasonable Expenses incurred by him in connection with the Proceeding,
regardless of whether Indemnitee has met the standards set forth in the GBCC and
without any action or determination in accordance with Section 5. If Indemnitee
is not wholly successful in such Proceeding but is successful on the merits or
otherwise as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by him or on his behalf in connection with each
successfully resolved claim, issue or matter.

 

4. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
costs, claims or losses but not for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.

 

5. Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for Indemnitee
rights of indemnification that are as favorable as may be permitted under the
law and public policy of the State of Georgia. Accordingly, the parties agree
that the following procedures and presumptions shall apply in the event of any
question as to whether Indemnitee is entitled to indemnification under this
Agreement (provided, however, in the event the procedures for determination of
entitlement to indemnification as currently set forth in the GBCC are amended to
create any material inconsistency between such procedures in the GBCC and the
procedures set forth in paragraph (b) below, the procedures set forth in
paragraph (b) shall also be deemed to be amended in the same manner to the
extent necessary to remove the inconsistency without any further action on the
part of the Company or Indemnitee):

 

(a) To obtain indemnification (including, but not limited to, the advancement of
Expenses) under this Agreement, Indemnitee shall submit to the Company a written
request in form reasonably satisfactory to the Company, including therein or
therewith such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary, in the Company’s opinion, to determine
whether and to what extent Indemnitee is entitled to indemnification. The
General Counsel of the Company (or in the absence of the General Counsel, the
Corporate Secretary of the Company) shall, promptly upon receipt of such a
request for

 

2



--------------------------------------------------------------------------------

indemnification, advise the Board of Directors in writing that Indemnitee has
requested indemnification. Any Expenses incurred by Indemnitee in connection
with Indemnitee’s request for indemnification hereunder shall be borne by the
Company. The Company hereby indemnifies and agrees to hold Indemnitee harmless
for any Expenses incurred by Indemnitee under the immediately preceding sentence
irrespective of the outcome of the determination of Indemnitee’s entitlement to
indemnification.

 

(b) The Company shall not indemnify Indemnitee under Section 1 unless a
determination has been made for a specific Proceeding that indemnification of
Indemnitee is permissible because Indemnitee has met the standards set forth in
the GBCC. The determination shall be made:

 

(i) If there are two or more Disinterested Directors, by the Board of Directors
by a majority vote of all the Disinterested Directors (a majority of whom shall
for such purpose constitute a quorum) or by a majority of the members of a
committee of two or more Disinterested Directors appointed by such a vote;

 

(ii) By special legal counsel

 

(A) selected in the manner prescribed in paragraph (i) of this subsection; or

 

(B) if there are fewer than two Disinterested Directors, selected by the Board
of Directors (in which selection directors who do not qualify as Disinterested
Directors may participate); or

 

(iii) By the shareholders, but the shares owned by or voted under the control of
the officers and directors who are at the time parties to the Proceeding may not
be voted on the determination;

 

provided, however, that following a Change of Control of the Company, with
respect to all matters thereafter arising out of acts, omissions or events prior
to the Change of Control of the Company concerning the rights of Indemnitee to
seek indemnification under this Section 5, such determination shall be made by
special legal counsel nominated by Indemnitee and selected by the Board of
Directors or its committee in the manner described in Section 5(b)(ii) above
(which selection shall not be unreasonably withheld), which counsel has not
otherwise performed services (other than in connection with similar matters)
within the five years preceding its engagement to render such opinion for
Indemnitee or for the Company or any affiliates (as such term is defined in Rule
405 under the Securities Act of 1933, as amended) of the Company (whether or not
they were affiliates when services were so performed) (“Independent Counsel”).
If Indemnitee fails to nominate Independent Counsel within ten (10) business
days following written request by the Company to nominate Independent Counsel,
legal counsel selected by a resolution or resolutions of the Board of Directors
of the Company prior to a Change of Control of the Company shall be deemed to
have been selected by the Company as required. Such Independent Counsel shall
determine as promptly as practicable whether and to what extent Indemnitee would
be permitted to be indemnified under applicable law and shall render his written
opinion to the Company and to Indemnitee to such effect. The Company agrees to
pay the reasonable fees of the Independent Counsel referred to above and to
fully indemnify such Independent Counsel against any and all expenses, claims,
liabilities and damages arising out of or relating to this Section 5 or its
engagement pursuant hereto.

 

(c) If the person, persons or entity empowered or selected under Section 5(b) to
determine whether Indemnitee is entitled to indemnification shall not have made
a determination within thirty (30) days after receipt by the Company of the
request therefor, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such

 

3



--------------------------------------------------------------------------------

indemnification under applicable law; provided, however, that such thirty (30)
day period may be extended for a reasonable time, not to exceed an additional
thirty (30) days, if the person, persons or entity making the determination with
respect to entitlement to indemnification in good faith requires such additional
time for the obtaining or evaluating documentation and/or information relating
thereto; and provided, further, that the foregoing provisions of this Section
5(d) shall not apply if the determination of entitlement to indemnification is
to be made by the shareholders pursuant to Section 5(b)(iii) of this Agreement
and if within fifteen (15) days after receipt by the Company of the request for
such determination (A) the Board of Directors or the Disinterested Directors, if
appropriate, resolve to submit such determination to the shareholders for their
consideration at an annual meeting thereof to be held within ninety (90) days
after such receipt and such determination is made thereat, or (B) a special
meeting of shareholders is called for the purpose of making such determination,
the meeting is held for such purpose within ninety (90) days after having been
so called and the determination is made at the meeting.

 

(d) Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any Independent Counsel, member of
the Board of Directors, or shareholder of the Company shall act reasonably and
in good faith in making a determination under the Agreement of Indemnitee’s
entitlement to indemnification. Any Expenses incurred by Indemnitee in so
cooperating with the person, persons or entity making such determination shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom.

 

6. Remedies of Indemnitee; Legal Fees and Expenses.

 

(a) If (i) a determination is made pursuant to Section 5 of this Agreement that
Indemnitee is not entitled to indemnification under this Agreement, (ii)
advancement of Expenses is not timely made pursuant to Section 2 of this
Agreement, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 5(b) of this Agreement within one hundred twenty
(120) days after receipt by the Company of the request for indemnification, or
(iv) payment of indemnification is not made within fifteen (15) business days
after a determination has been made that Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Section 5 of this Agreement, Indemnitee shall be entitled to an adjudication in
an appropriate court of the State of Georgia, or in any other court of competent
jurisdiction, of his entitlement to such indemnification or advancement of
Expenses. Indemnitee shall commence such action seeking an adjudication within
270 days following the date on which Indemnitee first has the right to commence
such action pursuant to this Section 6(a). The Company shall not oppose
Indemnitee’s right to seek any such adjudication.

 

(b) If a determination shall have been made pursuant to Section 5(b) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding commenced pursuant to
this Section 6, absent a prohibition of such indemnification under applicable
law.

 

(c) In the event that Indemnitee, pursuant to this Section 6, seeks an
interpretation or judicial adjudication of his rights under, or to recover
damages for breach of this Agreement, or to recover under any directors’ and
officers’ liability insurance policies maintained by the Company, the Company
shall pay on his behalf, in advance, any and all expenses (of the types
described in the definition of Expenses in Section 16 of this Agreement)
actually and reasonably incurred by him in such interpretation or judicial
adjudication, regardless of whether Indemnitee ultimately is determined to be
entitled to such interpretation, indemnification, advancement of expenses or
insurance recovery.

 

(d) The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 6 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.

 

4



--------------------------------------------------------------------------------

7. Presumption of Entitlement. In making a determination of entitlement to
indemnification under this Agreement pursuant to Section 5, the person or
persons making such determination shall presume that indemnification is
permissible unless clearly precluded by this Agreement or the applicable
provisions of the GBCC.

 

8. No Presumptions as to Certain Termination Events of Proceeding. For purposes
of this Agreement, the termination of a Proceeding by judgment, order,
settlement, or conviction, or upon a plea of nolo contendere or its equivalent
is not, of itself, determinative that Indemnitee did not meet the standard of
conduct set forth in the GBCC.

 

9. Non-Exclusivity. The rights of indemnification as provided by this Agreement
(including without limitation the right to advancement of Expenses) shall be in
addition to, and not in lieu of, any other rights to which Indemnitee may at any
time be entitled under the GBCC, applicable law, the Company’s Articles of
Incorporation or By-laws, any agreement, a vote of shareholders or a resolution
of directors, or otherwise. Except as required by applicable law, the Company
shall not adopt any amendment to its Articles of Incorporation or the By-laws
the effect of which would be to deny, diminish or encumber Indemnitee’s right to
indemnification under this Agreement. No amendment, alteration or repeal of this
Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in his Corporate Status prior to such amendment, alteration or
repeal. To the extent that a change in the GBCC, whether by statute or judicial
decision, permits greater indemnification or advancement of Expenses than would
be afforded currently under the GBCC, it is the intent of the parties hereto
that Indemnitee shall enjoy by this Agreement the greater benefits so afforded
by such change. No right or remedy herein conferred is intended to be exclusive
of any other right or remedy, and every other right and remedy shall be
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

 

10. Subrogation. In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee. Following receipt of indemnification payments hereunder,
as further assurance, Indemnitee shall execute all papers required and take all
action reasonably necessary to secure such rights, including execution of such
documents as are reasonably necessary to enable the Company to bring suit to
enforce such rights.

 

11. No Duplication of Payment. The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder if
and to the extent that Indemnitee has otherwise actually received such payment
under any insurance policy, contract, agreement or otherwise.

 

12. Defense of Claims. The Company shall be entitled to participate in the
defense of any Proceeding to which Indemnitee is a party by reason of his
Corporate Status or to assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee, provided, however, if Indemnitee, concludes that (a)
the use of counsel chosen by the Company to represent Indemnitee would likely
present such counsel with an actual or potential conflict and Indemnitee
furnishes to the Company a written opinion of counsel to such effect, (b) the
named parties in the Proceeding include both Indemnitee and the Company and
Indemnitee concludes that there may be one or more legal defenses available to
him that are different from or in addition to those available to the Company,
and Indemnitee furnishes to the Company a written opinion of counsel to such
effect, or (c) any such representation by counsel would be precluded under the
applicable standards of conduct then prevailing, and Indemnitee furnishes to the
Company a written opinion of counsel to such effect, then Indemnitee shall be
entitled to retain separate counsel (but not more than one law firm plus, if
applicable, local counsel) at the Company’s expense. The Company shall not be
liable to Indemnitee under this Agreement for any amounts paid in settlement of
any Proceeding effected without the Company’s prior written consent. The Company
shall not, without the prior written consent of Indemnitee, effect any
settlement of any Proceeding unless such settlement solely involves the payment
of money and includes a complete and unconditional release of Indemnitee from
all liability on any claims that are the subject matter of the Proceeding.
Neither the Company nor Indemnitee shall unreasonably withhold its consent to
any proposed settlement; provided, however, that Indemnitee may withhold consent
to any settlement that does not provide a complete and unconditional release of
Indemnitee.

 

5



--------------------------------------------------------------------------------

13. Successors and Binding Agreement.

 

(a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all the business or assets of the Company, by agreement in form
and substance satisfactory to Indemnitee and his counsel, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
the Company would be required to perform if no such succession had taken place.
This Agreement shall be binding upon and inure to the benefit of the Company and
any successor to the Company, including any person acquiring directly or
indirectly all or substantially all the business or assets of the Company
whether by purchase, merger, consolidation, reorganization or otherwise (and
such successor will thereafter be deemed the “Company” for purposes of this
Agreement).

 

(b) Indemnitee’s right to indemnification and advancement of Expenses pursuant
to this Agreement shall continue regardless of whether Indemnitee has ceased for
any reason his service to the Company and this Agreement shall inure to the
benefit of and be enforceable by Indemnitee’s personal or legal representatives,
executors, administrators, successors, spouses, heirs, assigns and other
successors.

 

(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the prior written consent of the other, assign or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 13(a) and 13(b).

 

14. Duration of Agreement. This Agreement, including the obligations of the
Company to indemnify Indemnitee, shall survive regardless of the termination of
Indemnitee’s Corporate Status. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation, reorganization or otherwise to all or substantially all of the
business or assets of the Company), assigns, spouses, heirs, executors,
administrators and personal and legal representatives.

 

15. Enforcement/Reliance.

 

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director of the Company, and the Company acknowledges
that Indemnitee is relying upon this Agreement in serving as a director of the
Company.

 

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

 

16. Definitions. For purposes of this Agreement:

 

(a) “Change of Control” means (1) an acquisition by a person of beneficial
ownership of 20% or more of the combined voting power of the Company’s then
outstanding voting securities, provided that any such securities acquired
directly from the Company shall be excluded from the determination of such
person’s beneficial ownership (but shall be included in calculating total
outstanding securities); or (2) the individuals who are members of the Incumbent
Board cease for any reason to constitute two-thirds of the Board of Directors;
or (3) approval by the shareholders of the Company of (i) a merger or
consolidation involving the Company if the shareholders of the Company,
immediately before such merger or consolidation, do not own, immediately
following such merger or consolidation, more than 80% of the combined voting
power of the outstanding voting securities of the resulting corporation in
substantially the same proportion as their ownership of voting securities
immediately before such merger or consolidation or (ii) a complete liquidation
or dissolution of the Company or an agreement for the sale or other disposition
of all or substantially all of the assets of the Company.

 

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because twenty percent (20%) or more of the then outstanding voting
securities is acquired by (i) a trustee or other fiduciary holding securities
under one or more employee benefit plans maintained by the Company or any of its
subsidiaries or (ii) any

 

6



--------------------------------------------------------------------------------

corporation which, immediately prior to such acquisition, is owned directly or
indirectly by the shareholders of the Company in the same proportion as their
ownership of shares in the Company immediately prior to such acquisition.

 

Moreover, notwithstanding the foregoing, a change of control shall not be deemed
to occur solely because any person (the “Subject Person”) acquired beneficial
ownership of more than the permitted amount of the outstanding voting securities
as a result of the acquisition of voting securities by the Company which, by
reducing the number of voting securities outstanding increases the proportional
number of shares beneficially owned by the Subject Person, provided, that if a
Change of Control would occur (but for the operation of this sentence) as a
result of the acquisition of voting securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the beneficial
owner of any additional voting securities which increases the percentage of the
then outstanding voting securities beneficially owned by the Subject Person,
then a Change of Control shall occur.

 

(b) “Corporate Status” describes the status of a person who is or was a director
of the Company or an individual who, while a director of the Company, is or was
serving at the Company’s request as a director, officer, partner, trustee,
employee, administrator or agent of another foreign or domestic corporation,
partnership, joint venture, trust, employee benefit plan, entity, or other
enterprise. Corporate Status also describes a person’s service in connection
with an employee benefit plan at the Company’s request if his duties to the
Company also impose duties on, or otherwise involve services by, him to the plan
or to participants in or beneficiaries of the plan. Corporate Status includes,
in reference to a particular person unless the context requires otherwise, the
estate or personal representative of such person.

 

(c) “Disinterested Director” means a director who at the time of a vote referred
to in Section 3(b) of this Agreement or a vote or selection referred to in
Section 4(b) or 4(c) is not:

 

(i) A party to the Proceeding; or

 

(ii) An individual who is a party to a Proceeding having a familial, financial,
professional, or employment relationship with the director whose indemnification
or advance for expenses is the subject of the decision being made with respect
to the proceeding, which relationship would, in the circumstances, reasonably be
expected to exert an influence on the director’s judgment when voting on the
decision being made.

 

(d) “Expenses” include the reasonable out-of-pocket fees and expenses incurred
by Indemnitee, including counsel fees and expenses.

 

(e) “Incumbent Board” includes the individuals who as of March 1, 1994 are
members of the Board of Directors and any individual becoming a director
subsequent to March 1, 1994 whose election, or nomination for election by the
corporation’s shareholders was approved by a vote of at least two-thirds of the
directors then comprising the Incumbent Board; provided, however, that any
individual who is not a member of the incumbent board at the time he or she
becomes a member of the Board of Directors shall become a member of the
incumbent board upon the completion of two full years as a member of the Board
of Directors; providedfurther, however, that notwithstanding the foregoing, no
individual shall be considered a member of the incumbent board if such
individual initially assumed office (1) as a result of either an actual or
threatened “election contest” (within the meaning of Rule 14a-11 promulgated
under the 1934 Act) or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board of Directors (a “Proxy
Contest”) or (2) with the approval of the other members of the Board of
Directors, but by reason of any agreement intended to avoid or settle a Proxy
Contest.

 

(f) “Proceeding” means any threatened, pending, or completed action, suit, or
proceeding, including discovery, whether civil, criminal, administrative,
arbitrative, or investigative, whether formal or informal and including any
action brought under the federal securities laws.

 

17. Severability. If any provision or provisions of this Agreement shall be held
by a court of competent jurisdiction to be invalid, void, illegal or otherwise
unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or

 

7



--------------------------------------------------------------------------------

unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; and (b) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

 

18. Modification and Waiver. No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

 

19. Notice By Indemnitee. Indemnitee agrees promptly to notify the Company in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification covered hereunder. The failure to so
notify the Company shall not relieve the Company of any obligation which it may
have to Indemnitee under this Agreement or otherwise unless and only to the
extent that such failure or delay materially prejudices the Company.

 

20. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 

(a) If to Indemnitee, to:

 

   

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

       

 

(b) If to the Company, to:

 

Scientific-Atlanta, Inc.

5030 Sugarloaf Parkway

Lawrenceville, GA 30042

Attention: General Counsel

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

21. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

 

22. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

 

23. Governing Law. The parties agree that this Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the State of Georgia
without application of the conflict of laws principles thereof. The Company and
Indemnitee each hereby irrevocably consent to the jurisdiction of the courts of
the State of Georgia for all purposes in connection with any action or
proceeding which arises out of or relates to this Agreement and agree that any
action instituted under this Agreement shall be brought only in the state courts
of the State of Georgia. Should any provision of this Agreement be determined by
a court of law to be illegal or unenforceable, such provision shall be enforced
to the fullest extent allowed by law and the other provisions shall nevertheless
remain effective and shall remain enforceable.

 

24. Gender. Use of the masculine pronoun shall be deemed to include usage of the
feminine pronoun where appropriate.

 

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

SCIENTIFIC-ATLANTA, INC.

By:

 

--------------------------------------------------------------------------------

   

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

 

 

DIRECTOR

 

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

  Address:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

9